Title: From Thomas Jefferson to Edward Livingston, 4 April 1824
From: Jefferson, Thomas
To: Livingston, Edward


Dear Sir
Monticello
Apr. 4. 24.
It was with great pleasure I learnt that the good people of N. Orleans had restored you again to the councils of our country. I did not doubt the aid it would bring to the remains of our old school in Congress, in which your early labors had been so useful. you will find I suppose, on revisiting our maritime states, the names of things more changed than the things themselves. that tho’ our old  opponents have given up their appellation, they have not, in assuming ours, abandoned their object, and are now as strong nearly as they ever were. these however are no longer my cares. I resign myself cheerfully to the managers of the ship, & the more contentedly as I am near the end of my voyage. I have learnt to be less confident in the conclusions of human reason, and give more credit to the honesty of contrary opinions. the Radical idea of the character  of the constitution of our government which I have adopted as a key in cases of doubtful construction is that the whole field of government is divided into two Departments, Domestic and Foreign, (the states, in their mutual relations, being of the latter) that the former department is reserved exclusively to the respective states, within their own limits, and the latter assigned to a separate set of functionaries, constituting what may be called the Foreign branch, which, instead of a federal basis, is established as a distinct government quoad hoc, acting, as the domestic branch does, on the citizens directly and coercively. that these departments have distinct Directories, coordinate, and equally independant and supreme, each within it’s own sphere of action. whenever a doubt arises to which of these branches a power belongs, I try it by this test. I recollect no cases where a question simply between citizens of the same state has been transferred to the foreign department except that of inhibiting tenders but of metallic money, and ex post facto legislation. the causes of these singularities are well remembered.I thank you for the copy of your speech on the question of national improvement, which I have read with great pleasure, and recognise in it those powers of reasoning and persuasion, of which I had formerly seen from you so many proofs. yet, in candor, I must say it has not removed, in my mind, all the difficulties of the question. and I should really be alarmed at a difference of opinion with you, and suspicious of my own, were it not that I have, as companions in sentiment, the Madisons, the Monroes, the Randolphs, the Macons, all good men and true, of primitive principles. in one sentiment of the speech I particularly concur. ‘if we have a doubt relative to any power, we ought not to exercise it.’ when we consider the extensive and deep seated opposition to this assumption, the conviction entertained by so many that this deduction of powers by elaborate construction prostrates the rights reserved to the states, the difficulties with which it will rub along in the course of it’s exercise, that changes of majorities will be changing the system backwards and forwards, so that no undertaking under it will be safe, that there is not a state in the Union which would not give the power willingly, by way of Amendment, with some little guard perhaps against abuse, I cannot but think it would be the wisest course to ask an express  grant of the power. a government held together by the bands of reason only, requires much compromise of opinion, that things even salutary should not be crammed down the throats of dissenting brethren, especially when they may be put into a form to be willingly swallowed, and that a great deal of indulgence is necessary to strengthen habits of harmony and fraternity. in such a case it seems to me it would be safer and wiser to ask an express grant of the power. this would render it’s exercise smooth and acceptable to all, and ensure to it all the facilities which the states could contribute. to prevent that kind of abuse which all will fear, because all know it is so much practised in public bodies, I mean the bartering of votes, it would reconcile every one, if limited by the proviso that the federal proportion of every state should be expended within the state. with this single security, against partiality and corrupt bargaining, I suppose there is not a state, perhaps not a man in the Union, who would not consent to add this to the powers of the General government.—but age has weaned me from questions of this kind. my delight is now in the passive occupation of reading; and it is with great reluctance I permit my mind ever to encounter subjects of difficult investigation. you have many years yet to come of vigorous activity, and I confidently trust they will be employed in cherishing every measure which may foster our brotherly union, and perpetuate a constitution of government destined to be the primitive model of what is to change the condition of man over the globe. with this confidence equally strong in your powers and purposes, I pray you to accept the assurance of my cordial esteem and respect.Th: Jefferson